Citation Nr: 0828396	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2008, the veteran testified before the undersigned via 
videoconference.


FINDING OF FACT

A left foot disorder was not manifest during service, 
arthritis was not manifest within a year after discharge, and 
a left foot disorder is not related to the veteran's active 
service.


CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in January 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claim.  She was informed that she was required to 
provide sufficient information to allow VA to obtain records.  
She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed of what the 
evidence needed to show to substantiate her service 
connection claim

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that she was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

October 1974 service medical records show the veteran 
complained of pain in the side and back of her left heel.  
She reported a history of landing wrong while doing the broad 
jump and has had pain since.  She showed symptoms of a stress 
fracture of the left heel for ten days.  X-rays were 
negative.  The veteran was given a short leg walking cast to 
wear for three weeks.  It was then removed.

November 1974 service treatment records show the veteran 
underwent physical therapy for left heel stiffness following 
the cast removal.  Range of motion was within normal limits.

The veteran was again treated in December 1974 for pain in 
her left foot due to an old injury.

A March 1976 service record shows the veteran complained of 
plantar flexion sprain.  There was slight edema, and x-rays 
were within normal limits. 

When examined for separation in June 1976, the veteran's feet 
were normal.

A January 2002 private treatment record shows the veteran 
complained of left foot pain.  X-rays were negative.

A February 2003 private treatment record shows the veteran 
complained of plantar heel pain on the left.  She indicated 
that symptoms first occurred over the past six months and 
occurred gradually.  She reported no significant past 
podiatric injuries.  There was moderate tenderness on 
palpation involving the plantar aspect and medial aspect of 
the heel on the left.  The diagnosis was plantar fasciitis.

A March 2003 private treatment record indicates the veteran 
was given foot orthotics.

An August 2003 private record shows the veteran complained of 
left foot pain.  X-rays revealed diffuse soft tissue swelling 
and a moderate plantar calcaneal spur.

September, October, and December 2003 private treatment 
records show the veteran complained of a painful left foot 
for two months.  The assessment was cuboid syndrome, 
synovitis, and tendinitis.  X-rays showed degenerative 
changes of the calcaneocuboid joint.

In August 2005, the veteran underwent VA examination.  The 
service medical records were reviewed.  She indicated that 
her left foot never got better after service.  It always 
bothered her.  She did not see a doctor after service until 
2002.  Foot pain was constant.  On examination, the left foot 
showed no swelling.  There was some tenderness on 
manipulation over the lateral side of the foot.  Gait was 
somewhat asymmetrical with the left foot in a brace.  The 
diagnosis was plantar fasciitis with no limitation of motion, 
using a brace.  There was also a calcaneal spur.

A September 2005 VA outpatient record indicates the veteran 
complained of chronic left foot pain since basic training.

In an October 2005 written statement, the veteran indicated 
that she was seen by Dr. F. in December 1974.  He stated she 
had a dislocated bone in her left foot.

A December 2005 VA treatment record shows the veteran had 
mild joint space narrowing.  She also had a pes cavus foot 
type.

In a May 2006 response, the office that received the records 
request for Dr. F. indicated that the veteran was not in 
their system.

May through August 2006 VA records show the veteran reported 
pain for thirty years in her left foot.

In October 2006, the VA examiner who conducted the 
examination in August 2005 provided an addendum to the 
report.  Her claims file was reviewed.  The examiner noted 
that, while the veteran was diagnosed with plantar fasciitis 
in March 2003, there was no evidence of a diagnosis of 
plantar fasciitis during active service.  Following detailed 
review of the veteran's claims file, the examiner concluded 
that it was not likely that the left foot condition was 
related to service.  She noted that the discharge examination 
was normal.  The veteran then complained of left foot 
problems 27 years after discharge.  Additionally, x-rays were 
normal in service.  The earliest finding of a calcaneal spur 
was in 2003.  While the veteran currently complained of left 
foot pain, the latest x-ray showed no fracture, dislocation, 
or bony malalignment of the metatarsal.  The last diagnosis 
entered was foot pain of undetermined source.  Therefore, the 
current foot problems of calcaneal spurs and plantar 
fasciitis were not likely related to service.  They were 
sustained after military service.

In a December 2006 written statement, the veteran indicated 
that she was treated by Dr. H. within one year of separation 
from service.

In an April 2007 written statement, Dr. H. indicated that he 
had not been in private practice since 1990.  All medical 
records were managed by Porter Hospital.  He recalled 
treating the veteran.  However, he could not recall the 
treatment dates or diagnoses.  He did not finish his 
residency until 1982.  Therefore, the record stating that 
treatment began in 1976 was incorrect.  After a telephone 
conversation with the veteran, he vaguely recalled a foot 
problem.  However, he could not give specific information or 
detail.

In June 2008, a statement written on a prescription pad for 
Dr. L. indicated that the veteran had seen Dr. F. for left 
foot pain.

In a June 2008 written statement, the veteran's ex-husband 
indicated that he was married to the veteran from 1975 to 
1979.  From 1976 to 1977, she was seeing Dr. F. for her foot 
and ankle.

In June 2008, the veteran testified before the undersigned.  
Her representative indicated that the note from Dr. L's 
office indicated that the veteran saw Dr. F. around the time 
of her discharge in 1976.  She denied an injury to the left 
foot prior to service and described her in-service injury.  
The veteran did not remember being examined upon separation.  
On any particular day, it could have been feeling fine.  She 
stated that she saw Dr. F. for her foot within a couple 
months after discharge.  He would manipulate her foot and put 
it back in place.  There were no longer any records of this 
treatment.  She then saw Dr. H beginning in the 1980s.  The 
evidence then showed treatment in 2003.  Ever since service, 
she experienced symptoms associated with her foot.

Based on the evidence of record, the Board finds that service 
connection is not warranted for a foot disorder.  First, the 
Board notes that, while the veteran has been diagnosed with 
degenerative changes, such a diagnosis was not shown by x-ray 
until 2003.  X-rays conducted in January 2002 and August 2003 
showed no degenerative changes.  Therefore, arthritis was not 
manifest to a compensable degree within one year of 
discharge, and service connection on this basis is not 
warranted.

With regard to whether the veteran's present left foot 
disorder is related to her treatment in service, the Board 
finds that there is only one competent opinion of record as 
to this issue.  While the veteran is certainly competent to 
provide information regarding her symptoms, she is not 
competent to provide a probative opinion as to the etiology 
of her left foot disorder.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Specifically, she does not have the 
medical training to give a competent opinion as to whether 
her current left foot diagnosis is related to her treatment 
in service.  Her diagnoses now are different from her 
diagnosis in service.  For that opinion, the Board will rely 
on the report of the VA examiner.  The examiner provided such 
opinion in October 2006 and determined, after a review of the 
entire claims folder, that the veteran's current diagnosis 
was not related to her treatment in service for a stress 
fracture.  Specifically, the examiner noted that the 
diagnosis in service was different from the current diagnosis 
of plantar fasciitis.  She also pointed out that the 
veteran's feet were normal upon discharge, and her x-rays 
were normal at that time.  Such was the rationale for the 
opinion given.

As the opinion of the VA examiner is the only competent 
opinion of record as to whether the veteran's current 
diagnosis is related to her treatment in service, the Board 
affords it considerable evidentiary weight.

The veteran has attempted to show there is continuity of 
symptomatology of her left foot disorder since service.  She 
first indicated that she saw Dr. H. for her left foot within 
a year after separation.  However, in an April 2007 written 
statement, Dr. H. indicated this was impossible because he 
did not finish his residency until 1982.  Then, the veteran 
contended that she was instead treated by Dr. F. in the year 
after separation.  In May 2006, that office responded that it 
had no record of the veteran.

The veteran submitted a written statement in June 2008, which 
she states is from the office that took over when Dr. F. 
retired.  The statement indicates she saw Dr. F. for her left 
foot.  Although the veteran and her representative testified 
that the statement said she was seen in the 1970s, the 
statement does not contain any date with regard to the 
treatment.  Therefore, it does not help to verify that the 
veteran was treated by Dr. F. at any particular time.

In contrast to the veteran's recent assertions that she was 
treated for her left foot pain right after separation, she 
reported in private treatment records dated in 2003 that her 
foot pain began either two or six months ago.  She did not 
give a history of the previous foot injury to a medical 
professional until the August 2005 VA examination conducted 
in conjunction with her claim for VA benefits.  The Board 
affords significant evidentiary weight to the statements made 
by a veteran to a physician the first time treatment is 
sought, particularly if it is prior to the veteran initiating 
a claim for VA benefits.  While the veteran's statements to 
her physician in 2003 are also inconsistent with her in-
service treatment for a left foot stress fracture, they 
certainly contradict her contention that there is a 
continuity of symptomatology from 1976 to 2003.  In addition, 
the inconsistency of her statements regarding her treatment 
by Dr. H. and Dr. F. within a year after service show she is 
not a credible historian.

Finally, the Board notes the June 2008 written statement of 
the veteran's ex-husband.  While he is certainly competent to 
state that the veteran was treated by a certain physician 
during a certain time, he indicated that this was from 1976 
to 1977.  Even if the veteran received treatment during this 
time, there is an absence of credible evidence of treatment 
from 1977 to 2003.  Furthermore, this statement contradicts 
the responses from Dr. H. and the office of Dr. F.

Therefore, the evidence shows the veteran did not have a 
chronic left foot disorder in service, and there is no 
continuity of symptomatology regarding this disorder.  Thus, 
the Board finds that the evidence preponderates against the 
veteran's claim, and there is no doubt to be resolved.


ORDER

Service connection for a left foot disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


